El Juez Peesidente Se. HebNANdez,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto por el acusado- contra sentencia que dictó la Corte de Distrito de Guayama en 17 de enero del corriente año, condenándole, como culpable del delito de portar armas prohibidas, a las penas de multa de cincuenta dollars y de 30 días de cárcel, debiendo reducírsele a prisión en el caso de que la multa no fuere satisfecha, cuya prisión será de un día por cada dollar que deje de satisfacer,-'con las costas del juicio a su cargo.
_ Di° origen al juicio celebrado de novo ante 1-a Corte' de Distrito de Guayama, recurso de apelación interpuesto por Julio López contra sentencia que dictó la' Corte Municipal de Guayama a virtud de denuncia que le fué hecha por el sargento de la Policía Insular, Agustín M. Vargas, contra Julio López, por el delito de portar un revólver en una mani-festación pública que celebraba el Partido “La Unión de Puerto Pico” en dicha ciudad, el día 30 de octubre del año próximo pasado.
No ha comparecido la parte apelante a sostener el recurso.
Del escrito de exposición del caso resulta que a la denuncia se opuso la excepción previa de falta de jurisdicción de la corte municipal para conocer del caso, y que la resolución de la corte, declarando sin lugar tal excepción fué excepcionada.
No hay duda que la Corte Municipal de Guayama tenía jurisdicción para conocer del hecho, tal como le fué denun-ciado, y que por las circunstancias en que tuvo lugar aparece evidentemente comprendido en el número 4o. de la ley prohi-biendo portar armas, aprobada en- 9 de marzo de 1905, cuyo artículo estatuye por modo expreso que las cortes munici-pales tendrán jurisdicción para conocer de todos los delitos comprendidos en dicho' artículo, que se cometan dentro de sus respectivos distritos. La determinación del lugar y de la ocasión en que el acusado fué sorprendido portando el revólver, fué una cuestión de hecho que la Corte de Distrito *528de Guayama decidió en el sentido que se afirma en la denun-cia ; y no podemos ir contra su apreciación, porque examina-das las pruebas que lian venido en el escrito de exposición del caso, no encontramos que baya procedido con manifiesto error o influida por pasión, prejuicio o parcialidad.
La pena señalada al delito de que se trata, es la de multa no menor de veinte y cinco dollars ni mayor de cien dollars, ó prisión por un período no menor de veinte días ni mayor de-tres meses, o ambas penas, y la corte, ejercitando la discreción que.la ley le reconoce, estimó que debía imponer, como impuso-a'l acusado, arabas penas, o sean cincuenta dollars de multa y treinta días de cárcel; pero al proceder así, no lia podido or-denar que el acusado sufra prisión subsidiaria por defecto del pago de la multa, por ser ilegal esa prisión, según lo liemos resuelto en el caso de El Pueblo de Puerto Rico v. José Puente Durán, y en el de El Pueblo de Puerto Rico v. José Vázquez, decididos, respectivamente, en 17 de febrero de 1908 y en 23 de marzo de 1911.
Atendida la infracción legal apuntada, que no vicia de nu-lidad la sentencia recurrida, procede modificar ésta en el sen-tido de que el apelante se entienda condenado a la pena de cincuenta dollars de multa y treinta días de cárcel, sin que por defecto del pago de la multa deba sufrir prisión subsidiaria.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, "Wolf,, del Toro y Aldrey.